Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedJune 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to COMMISSION FILE NUMBER 0-24765 hi/fn, inc. (Exact Name of Registrant as specified in its Charter) Delaware 33-0732700 (State or other jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 750 University Avenue, Los Gatos, California 95032 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (408) 399-3500 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer þ Non-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO þ The number of shares outstanding of the Registrant’s Common Stock, par value $.001 per share, was 14,215,475 at August 3, 2007. Table of Contents HIFN, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2007 and September 30, 2006 3 Condensed Consolidated Statements of Operations for the three months and nine months ended June 30, 2007 and June 30, 2006 4 Condensed Consolidated Statements of Cash Flows for the nine months ended June 30, 2007 and June 30, 2006 5 Notes to Condensed Consolidated Financial Statements 6 - 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 - 26 Item 3. Quantitative and Qualitative Disclosures About Market Risks 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1A. Risk Factors 27 - 37 Item 2(c) Purchase of Equity Securities by the Issuer 38 Item 6. Exhibits 38 Signatures 39 Index to Exhibits Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Table of Contents PART 1– FINANCIAL INFORMATION Item 1. Financial Statements HIFN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) June 30, 2007 September 30, 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 19,386 $ 20,437 Short-term investments 18,077 18,340 Accounts receivable, net 5,425 4,614 Inventories 3,461 2,028 Prepaid expenses and other current assets 1,461 1,571 Total current assets 47,810 46,990 Property and equipment, net 2,061 2,356 Goodwill and intangible assets, net 4,669 6,881 Other assets 1,551 1,249 $ 56,091 $ 57,476 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 2,150 $ 1,672 Accrued expenses and other current liabilities 3,918 5,119 Total current liabilities 6,068 6,791 STOCKHOLDERS’ EQUITY: Common stock 14 14 Additional paid-in capital 168,736 166,100 Accumulated other comprehensive loss - (1 ) Accumulated deficit (114,300 ) (111,175 ) Treasury stock, at cost (4,427 ) (4,253 ) Total stockholders’ equity 50,023 50,685 $ 56,091 $ 57,476 See accompanying notes to condensed consolidated financial statements. -3- Table of Contents HIFN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Net revenues: Processors $ 11,046 $ 10,917 $ 29,819 $ 31,765 Software licenses and other 625 1,335 2,150 2,878 Total net revenues 11,671 12,252 31,969 34,643 Costs and operating expenses: Cost of revenues – processors 3,882 3,992 10,517 11,550 Cost of revenues – software licenses and other 82 126 247 379 Research and development 2,916 5,748 10,336 16,932 Sales and marketing 2,097 2,084 6,036 5,878 General and administrative 1,940 1,841 7,040 4,960 Amortization of intangible assets 737 1,076 2,212 2,670 Total costs and operating expenses 11,654 14,867 36,388 42,369 Income (loss) from operations 17 (2,615 ) (4,419 ) (7,726 ) Interest and other income, net 489 489 1,469 1,358 Income (loss) before income taxes 506 (2,126 ) (2,950 ) (6,368 ) Provision for income taxes 222 85 175 15 Net income (loss) $ 284 $ (2,211 ) $ (3,125 ) $ (6,383 ) Net income (loss) per share - Basic $ 0.02 $ (0.16 ) $ (0.22 ) $ (0.47 ) - Diluted $ 0.02 $ (0.16 ) $ (0.22 ) $ (0.47 ) Weighted average shares outstanding - Basic 14,109 13,842 14,010 13,725 - Diluted 14,398 13,842 14,212 13,725 See accompanying notes to condensed consolidated financial statements. -4- Table of Contents HIFN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (3,125 ) $ (6,383 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,342 1,388 Amortization of intangible assets 2,212 2,378 Asset impairment - 292 Stock-based compensation expense 1,749 742 Provision for (recovery of) excess and obsolete inventory (79 ) 455 Allowance for doubtful accounts 7 16 Changes in assets and liabilities: Accounts receivable (818 ) (364 ) Inventories (1,354 ) (196 ) Prepaid expenses and other current assets 110 (667 ) Other assets (836 ) (104 ) Accounts payable 478 (218 ) Accrued expenses and other current liabilities (1,201 ) (2,639 ) Net cash used in operating activities (1,515 ) (5,300 ) Cash flows from investing activities: Sale and maturities of short-term investments 28,691 19,598 Purchases of short-term investments (28,427 ) (12,533 ) Purchases of property and equipment (513 ) (1,443 ) Net cash (used in) provided by investment activities (249 ) 5,622 Cash flows from financing activities: Proceeds from issuance of common stock for stock option exercises and employee stock purchase plan, net 887 1,566 Repurchase of common Stock (174 ) - Installment payments on acquired software licenses - (219 ) Net cash provided by financing activities 713 1,347 Net (decrease) increase in cash and cash equivalents (1,051 ) 1,669 Cash and cash equivalents at beginning of period 20,437 23,179 Cash and cash equivalents at end of period $ 19,386 $ 24,848 See accompanying notes to condensed consolidated financial statements. -5- Table of Contents HIFN, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 - Basis of Presentation hi/fn, inc., together with its subsidiaries, Hifn Limited, Hifn Netherlands B.V. and Hifn International and its subsidiary, Hifn (Hangzhou) Information Technologies Co., Ltd (previously known as Saian (Hangzhou) Microsystems, Co., Ltd.), together with Hangzhou Ansai Information Technology Co., Ltd., a contractually controlled company of Hifn International, (collectively referred to as the “Company,” “Hifn,” “we,” “us” or “our”) is a network- and storage-security and data reduction market leader that supplies major network and storage original equipment manufacturers (“OEMs”) with patented technology for the continuous protection of information, whether it is in transit on a network or at rest on storage. Hifn designs, develops and markets both hardware and software solutions to a targeted customer base of networking-, security- and storage-OEMs. Our solutions are attractive to customers because they feature high-performance, including some of the fastest compression and encryption processing speeds available in the market, multi-protocol capabilities, development tools and board level products with high-levels of integration that help reduce their time-to-market. Our processor solutions perform the computation-intensive tasks of compression, encryption and authentication, providing our customers with high-performance, interoperable implementations of a wide variety of industry-standard networking and storage protocols. Our network- and security-processors, compression and content search solutions are used in networking, security and storage equipment such as routers, remote access concentrators, Virtual Private Networks (“VPN”), Virtual Tape Libraries (“VTL”), Nearline storage systems, switches, broadband access equipment, network interface cards, firewalls and back-up storage devices. The accompanying condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission regarding interim financial reporting. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the Financial Statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2006. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, which the Company believes is necessary for a fair statement of the Company’s financial position as of June 30, 2007 and its results of operations for the three and nine months ended June 30, 2007 and June 30, 2006, respectively. These condensed consolidated financial statements are not necessarily indicative of the results to be expected for the entire year, or in any future period. The Company has an accumulated deficit of $114.3 million as of June 30, 2007 with net income of $284,000 for the three months ended, and a net loss of $3.1 million for the nine months ended, June 30, 2007. The Company believes that its existing cash, cash equivalents and short-term investments will fund any anticipated operating losses and purchases of capital equipment and will provide adequate working capital for the next twelve months. The Company’s liquidity is affected by many factors including, among others, the extent to which the Company pursues additional capital expenditures, the level of the Company’s product development efforts, and other factors related to the uncertainties of the industry and global economies. Accordingly, there can be no assurance that events in the future will not require the Company to seek additional capital sooner or, if so required, that such capital will be available on terms acceptable to the Company, if at all. Reclassifications Certain reclassifications have been made to the prior year consolidated financial statements to conform to the current year’s presentation. Such reclassifications had no effect on previously reported results of operations or retained earnings. -6- Table of Contents Restructuring Charges On June 28, 2006, the Company implemented a restructuring plan to be more focused on the strategy in the networking and storage markets and to take advantage of its expanding development capacity in China. The actions were aimed to reduce the Company’s cost structure, including a reduction in its North America workforce by 43 employees, which represented about 21% of its overall workforce at the time, the impact of the termination of certain engineering projects and the closure of the facility in Carlsbad, California. Involuntary Termination Cost Expense Accrued June 30, 2006 Adjustments Paid as of September 30, 2006 Balance September 30, 2006 (in thousands) Cost of revenues $ 64 $ (6 ) $ 53 $ 5 Research and development 471 (17 ) 454 - Sales and marketing 59 - 59 - General and administrative 24 - 24 - Total $ 618 $ (23 ) $ 590 $ 5 The remaining balance was paid during the first quarter of fiscal 2007. Impairment Of Long-lived Assets The restructure resulted in a $292,000 impairment of certain software assets related to projects that were terminated. Non-recurring Engineering Expense Recovery The cancellation of engineering projects resulted in the reversal of previously accrued non-recurring engineering costs of $516,000. This reversal is reflected in the research and development line item on the condensed consolidated statement of operations. Termination Of Operating Lease As part of the restructure, the Company closed its facility in Carlsbad, California and ceased use of the facility as of September 30, 2006. A liability related to the Carlsbad facility of $550,000 was accrued during the last quarter of fiscal year 2006, reflecting the fair value of the future lease obligations, net of sublease income at the time. During the second quarter of fiscal 2007, the estimated fair value of the future lease obligations, net of sublease income, was increased by $118,000, due to changes in market conditions. The non-cancelable lease agreement for this facility terminates in June 2010. At June 30, 2007, the remaining lease obligation is estimated to be $1.2 million, which will be paid monthly for the remainder of the lease contract period. Additional costs of approximately $74,000 were incurred in the fourth quarter of fiscal 2006 for the relocation of operations and equipment from the closing facility. As of June 30, 2007, $555,000 of the remaining lease cost was included in accrued expenses and other current liabilities in the accompanying condensed consolidated balance sheet. Net Restructuring Cost Including the fair value of the lease obligation and relocation costs, the net expense for the restructure as of June 30, 2007 amounted to $1.1 million. All remaining expenses, with the exception of the Carlsbad lease, were paid during the first quarter of fiscal year 2007.These payments were funded by available cash on hand. -7- Table of Contents Note 2 - Balance Sheet Components June 30, 2007 September 30, 2006 (in thousands) Property and equipment: Computer equipment $ 8,333 $ 7,932 Furniture and fixtures 888 1,068 Leasehold improvements 784 778 Office equipment 903 911 10,908 10,689 Less: accumulated depreciation (8,847 ) (8,333 ) $ 2,061 $ 2,356 Intangible assets: Developed and core technology $ 14,196 $ 14,196 Workforce 159 159 14,355 14,355 Less: accumulated amortization (10,715 ) (8,503 ) 3,640 5,852 Goodwill 1,029 1,029 $ 4,669 $ 6,881 The estimated future amortization expense related to intangible assets as of June 30, 2007 is as follows: Fiscal year ending September 30, 2007 (3 months ended) $ 698 2008 2,354 2009 588 Total estimated amortization $ 3,640 Other assets: Design tools and other licensed intellectual property $ 1,200 $ 916 Refundable deposits 351 333 $ 1,551 $ 1,249 Accrued expenses and other current liabilities: Compensation and employee benefits $ 1,530 1,964 Deferred income and revenue 974 641 Accrued vacant facility lease cost 962 $ 1,560 Accrued non-recurring engineering costs 28 510 Income taxes payable - 30 Other 424 414 $ 3,918 $ 5,119 -8- Table of Contents Note 3 - Net Loss Per Share Basic earnings per share is computed using the weighted average number of common shares outstanding for the period, without consideration for the dilutive impact of potential common shares that were outstanding during the period. Diluted earnings per share is computed using the weighted average number of common and common equivalent shares outstanding for the period. Common equivalent shares consist of incremental common shares issuable upon the exercise of stock options, using the treasury method, and are excluded from the calculation of diluted net loss per share if anti-dilutive. Outstanding options to purchase shares of common stock and their weighted shares equivalents excluded from the computation of diluted earnings because of their anti-dilutive impact were as follows: Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Outstanding options to purchase common stock 4,206,478 4,090,703 4,206,478 4,090,703 Note 4 - Comprehensive Income (Loss) Other comprehensive income (loss) is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. Comprehensive income (loss) includes unrealized gains and losses on the Company’s available-for-sale investments. The components of comprehensive loss are as follows: Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 (in thousands) Net income (loss) $ 284 $ (2,211 ) $ (3,125 ) $ (6,383 ) Unrealized gain/(loss) on financial instruments (6 ) (6 ) 1 20 Comprehensive income (loss) $ 278 $ (2,217 ) $ (3,124 ) $ (6,363 ) Note 5 – Employee Stock Benefit Plans Employee Stock Option Plan As of June 30, 2007, the Company had two employee stock option plans: the 1996 Equity Incentive Plan (the “1996 Plan”) and the 2001 Nonstatutory Stock Option Plan (the “2001 Plan”). Within the quarter ended December 31, 2005, the Company also had a third stock option plan, the Apptitude Plan, which was assumed in connection with the acquisition of Apptitude, Inc. in August 2000. The Apptitude Plan expired on October 25, 2005. Options granted under the Apptitude Plan remain outstanding until exercised or cancelled. As of June 30, 2007, 66,558 options remained outstanding under the Apptitude Plan. As of June 30, 2007, the 1996 Plan had 5,449,900 shares of the Company’s Common Stock reserved for issuance pursuant to nonqualified and incentive stock options and restricted stock awards. The 1996 Plan is administered by the Board of Directors of the Company or its designees and provides generally that nonqualified stock options and restricted stock may be awarded at a price not less than 85% of the fair market value of the stock at the date of the award.Incentive stock options must be awarded at a price not less than 100% of the fair market value of the stock at the date of the award, or 110% of fair market value for awards to more than 10% stockholders. Options granted under the 1996 Plan may have a term of up to 10 years. Options typically vest at a rate of 25% of the total grant per year over a four-year period. However, the Company may, at its discretion, implement a different vesting schedule with respect to any new stock option grant. As a result of early exercise features as provided for by the 1996 Plan, options granted are immediately exercisable subject to the Company’s repurchase rights which expire as options vest. -9- Table of Contents As of June 30, 2007, the 2001 Plan had 2,000,000 shares of the Company’s Common Stock reserved for issuance pursuant to nonqualified stock options. The 2001 Plan is administered by the Company’s Board of Directors or its designees and provides generally that nonqualified stock options granted under the 2001 Plan may have a maximum life of 10 years. The terms and conditions of each stock option grant under the 2001 Plan are determined by a committee of the Board of Directors and are set forth in agreements between the recipient and the Company. Options granted under the 2001 Plan generally vest over a period of four years. The following table summarizes the activities and related information under the 1996 Plan, the Apptitude Plan and the 2001 Plan: Options Available for Grant Outstanding Options / Quantity Weighted Average Exercise Price (per share) Weighted Average Contractual Term Aggregate Intrinsic Value (in thousands) Balance at September 30, 2006 1,920,859 3,539,998 $ 10.09 Options granted (904,550 ) 904,550 5.01 Options exercised - Options cancelled 162,335 (162,335 ) 12.09 Balance at December 31, 2006 1,178,644 4,282,213 8.94 Options granted (104,500 ) 104,500 6.07 Options exercised - (5,697 ) 2.81 15 Options cancelled 163,295 (163,295 ) 8.41 Balance at March 31, 2007 1,237,439 4,217,721 8.90 Options granted (318,850 ) 318,850 6.16 Options exercised / vested - (154,738 ) 2.15 666 Options cancelled 175,355 (175,355 ) 6.92 Balance at June 30, 2007 1,093,944 4,206,478 Fully vested and expected to vest at June 30, 2007 4,080,637 $ 9.03 5.96 $ 1,513 Fully vested and exercisable at June 30, 2007 3,029,294 $ 10.20 4.91 $ 1,020 Options granted in the December 31, 2007 quarter include 75,000 shares of restricted stock under the 1996 Plan with a weighted average grant date fair value of $4.85 per share that vested over a six month period. As of June 30, 2007, all shares were fully vested. Options vested and exercisable as of June 30, 2007 include 172,400 shares, with a weighted average exercise price of $10.88, related to options held by the Company’s executive officers for which vesting was accelerated as of August 2005 and for which a holding period relating to the timing of the sale of exercised options, if any, was imposed. The aggregate intrinsic value of options outstanding and exercisable as of June 30, 2007 represents the total intrinsic value, based on the Company’s closing stock price of $5.90 as of June 30, 2007 (the last business day for the third fiscal quarter of 2007), which would have been received by the option holders had the options been exercised as of such date. Employee Stock Purchase Plan The Company has an employee stock purchase plan (the “ESPP”) through which qualified employees of the Company may participate in stock ownership of the Company. The price of shares purchased under the ESPP is the lesser of 85% of the fair market value of the shares on the first day of each semi-annual offering period, or 85% of -10- Table of Contents the fair market value of the shares on the last day of the semi-annual offering period. There were 62,189 shares issued pursuant to the ESPP, at a weighted average price of $4.27, during the three months ended June 30, 2007. During the nine months ended June 30, 2007, 124,423 shares were issued pursuant to the ESPP, at a weighted average price of $4.31 per share. As of June 30, 2007, there were 456,021 shares available for future purchases under the ESPP. Stock-based compensation expense relating to the ESPP was $32,000 and $112,000 for the three and nine months ended June 30, 2007, respectively. Stock-Based Compensation under SFAS 123(R) The total stock-based compensation expense recognized during the following periods was allocated as follows (in thousands): Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 (in thousands) Cost of revenues $ 12 $ 3 $ 25 $ 7 Research and development 397 119 688 365 Sales and marketing 73 50 194 129 General and administrative 280 96 842 241 Total stock-based compensation expense $ 762 $ 268 $ 1,749 $ 742 As of June 30, 2007, there was approximately $3.7 million of total stock-based compensation expense, after estimated forfeitures, related to unvested employee stock options, which is expected to be recognized over an estimated weighted average amortization period of 2.68 years. The Company did not capitalize any stock-based compensation expense. The tax benefit, and the resulting effect on cash flows from operations and financial activities, related to stock-based compensation expense was not recognized as the Company currently provides a full valuation allowance for its deferred tax assets. The effect of SFAS 123(R) for the three months ended June 30, 2007 was a decrease in net income of $762,000, or $0.05 per share and for the nine months ended June 30, 2007 was an increase in net loss of $1.7 million, or $0.12 per share. The method of valuation for share-based awards granted beginning in fiscal 2006 is the Black-Scholes model. The expected term of the awards represents the weighted-average period the stock options are expected to remain outstanding which assumes that the employees’ exercise behavior is a function of the option’s remaining contractual life and the extent to which the option is in-the-money (i.e., the average stock price during the period is above the strike price of the stock option). The Company’s expected volatility assumption uses the historical volatility of the Company’s stock, as applicable for the expected term. Because the Company has not in the past and does not currently expect to pay dividends, the expected dividend yield is zero. The risk-free interest rate assumption is based upon observed interest rates appropriate for the term of the Company’s employee stock options. The post-vesting forfeiture rate is based on the Company’s historical option cancellation and employee exercise information. The fair value of employee stock options granted during the following periods was estimated based on the following assumptions: ThreeMonths Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Weighted-average estimated fair value $3.17 $3.85 $3.10 $4.07 Estimated life 5.66 years 5.40 years 5.79 years 5.45 years Risk-free interest rate 4.45% 4.79% 4.54% 4.45% Expected stock price volatility 49.56% 59.07% 53.72% 64.05% Dividend yield 0.00% 0.00% 0.00% 0.00% -11- Table of Contents The fair value of employee stock purchased under the ESPP plan during the following periods was estimated based on the following assumptions: ThreeMonths Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Weighted-average estimated fair value $1.42 $1.31 $1.52 $1.37 Estimated life 0.49 years 0.49 years 0.50 years 0.49 years Risk-free interest rate 4.72% 4.70% 4.81% 4.26% Expected stock price volatility 34.79% 32.67% 35.77% 32.27% Dividend yield 0.00% 0.00% 0.00% 0.00% Stock Repurchase On May 9, 2007, the Company’s Board of Directors authorized a repurchase from Albert E. Sisto, the Company’s chairman and chief executive officer, of 26,812 shares of the Company’s common stock with an aggregate fair market value of $174,000, in order to satisfy certain tax withholding obligations arising out of the vesting of restricted stock held by Mr. Sisto. Note 6 – Segment and Geographic Information The Company operates in one industry segment comprising the design, development and marketing of high-performance, multi-protocol packet processors, security protocol processors, compression processors, security boards, compression boards, semiconductor devices and software. Sales by major geographic area are based on the geographic location of the distributor, manufacturing subcontractor or OEM who purchased our products, which geographic location may be different from the geographic locations of our end customers. Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 (in thousands) North America: United States $ 4,643 $ 4,776 $ 12,720 $ 12,551 Other 213 337 662 896 Total North America 4,856 5,113 13,382 13,447 Asia: Hong Kong 5,164 4,873 14,290 15,454 Malaysia 206 567 1,263 877 Singapore 90 487 224 1,383 Japan 425 558 915 1,351 Thailand 309 177 489 591 Taiwan 15 16 45 105 Other 13 16 13 40 Total Asia 6,222 6,694 17,239 19,801 Europe and other 593 445 1,348 1,395 Total $ 11,671 $ 12,252 $ 31,969 $ 34,643 -12- Table of Contents Major Customers The Company’s major customers are generally original equipment manufacturers with manufacturing subcontractors who purchase products directly from us. Our principal end customers and their respective contribution to net revenues for the periods indicated were as follows: Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Cisco Systems, Inc. 47% 52% 52% 52% Huawei Technologies, Inc. 12% 10% 13% 13% 59% 62% 65% 65% No other individual customer accounted for more than 10% of revenues in the periods presented. Property and Equipment As of June 30, 2007, the Company had net property and equipment of $1.3 million and $772,000 in the United States and China, respectively. Note 7 – Income Taxes The Company has a valuation allowance for its net deferred tax asset associated with its U.S. operations. Until such time as the Company utilizes its U.S. net operating loss carryforwards and unused tax credits, a provision for taxes on the Company’s U.S. operations is expected to be substantially offset by a reduction in the valuation allowance. The provision for income taxes for the quarters ended June 30, 2006 and June 30, 2007 relates to accrued tax liabilities on the Company’s non-U.S. operations. Note 8 – Guarantees and Product Warranties Guarantees In November 2002, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 45 (“FIN 45”), “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others.” FIN 45 requires that a liability be recorded in the guarantor’s balance sheet upon issuance of a guarantee. In addition, FIN 45 requires disclosures about the guarantees that an entity has issued, including a reconciliation of changes in the entity’s product warranty liabilities. The initial recognition and initial measurement provisions of FIN 45 are applicable on a prospective basis to guarantees issued or modified after December 31, 2002. The disclosure requirements of FIN 45 are effective for financial statements of interim or annual periods ending after December 15, 2002. Agreements that we have determined to be within the scope of FIN 45 include hardware and software license warranties, indemnification arrangements with officers and directors and indemnification arrangements with customers with respect to intellectual property. To date, the Company has not incurred material costs in relation to any of the above guarantees and, accordingly, adoption of this standard did not have a material impact on its financial position, results of operations or cash flows. As permitted under Delaware law, the Company has agreements that provide indemnification of officers and directors for certain events or occurrences while the officer or director is, or was, serving at the Company’s request in such capacity. The indemnification period is effective for the officer’s or director’s lifetime. The maximum potential amount of future payments that the Company could be required to make under these indemnification agreements is unlimited; however, the Company has a Director and Officer insurance policy that limits its exposure and enables the Company to recover a portion of any future amounts paid. As a result of the insurance policy coverage, the Company believes the estimated fair value of the potential liability under these agreements is minimal. Accordingly, the Company has not recorded any liabilities for these agreements as of June 30, 2007. -13- Table of Contents The Company enters into standard indemnification agreements generally with business partners or customers in the ordinary course of business. Pursuant to these agreements, the Company indemnifies, holds harmless, and agrees to reimburse the indemnified party for losses suffered or incurred in connection with patent, copyright or other intellectual property infringement claims by any third party with respect to the Company’s products. The term of these indemnification agreements is generally perpetual, effective after execution of the agreement. The maximum potential amount of future payments the Company could be required to make under these indemnification agreements is unlimited. To date, the Company has not incurred costs to defend lawsuits or settle claims related to these indemnification agreements. Accordingly, the Company has not recorded any liabilities for these agreements as of June 30, 2007. However, the Company may, in the future, record charges related to indemnification obligations and, depending upon the nature of any such lawsuit or claim, the estimated fair value of such indemnification obligations may be material. Product Warranties The Company warrants that its hardware products are free from defects in material and workmanship under normal use and service and that its hardware and software products will perform in all material respects in accordance with the standard published specifications in effect at the time of delivery of the licensed products to the customer. The warranty periods generally range from three months to one year for software and one year for hardware. Additionally, the Company warrants that its maintenance services will be performed consistent with generally accepted industry standards through completion of the agreed upon services. The Company’s policy is to provide for the estimated cost of product and service warranties based on specific warranty claims and claim history as a charge to cost of revenues. To date, the Company has not incurred significant expense under its product or service warranties. Note 9 - Recent Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation 48, “Accounting for Income Tax Uncertainties” (“FIN 48”). FIN 48 defines the threshold for recognizing the benefits of tax return positions in the financial statements as “more-likely-than-not” to be sustained by the tax authority. The recently issued literature also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. FIN 48 also includes guidance concerning accounting for income tax uncertainties in interim periods and increases the level of disclosures associated with any recorded income tax uncertainties.FIN 48 will be effective for the Company on October 1, 2007.The differences between the amounts recognized in the statements of financial position prior to the adoption of FIN 48 and the amounts reported after adoption will be accounted for as a cumulative-effect adjustment recorded to the beginning balance of retained earnings.We are evaluating the impact, if any, of adopting the provisions of FIN 48 on our financial position and results of operations. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”), which clarifies the definition of fair value, establishes guidelines for measuring fair value, and expands disclosures regarding fair value measurements. SFAS 157 does not require any new fair value measurements and eliminates inconsistencies in guidance found in various prior accounting pronouncements. SFAS 157 will be effective for the Company on October 1, 2008. The Company is currently evaluating the impact of adopting SFAS 157 on its financial position, cash flows, and results of operations. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”), which expands the standards under SFAS 157, Fair Value Measurement, to provide the one-time election (Fair Value Option) to measure financial instruments and certain other items at fair value and also includes an amendment of SFAS 115.SFAS 159 will be effective for the Company on October 1, 2008. The Company is currently evaluating the impact of adopting SFAS 159 on its financial position, cash flows, and results of operations. -14- Table of Contents Note 10- Subsequent Events On July 23, 2007, Hifn announced its acquisition of the business of Siafu Software, a providers of secure storage solutions. This acquisition extends Hifn's strategy of vertically integrating its data protection solutions to fill the gap in the convergence of storage, security and networking infrastructure. Siafu Software was already using Hifn's technology within their appliances prior to the acquisition. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statement Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Words such as “believes,” “anticipates,” “estimates,” “expects,” and words of similar expressions are intended to identify forward-looking statements that involve risks and uncertainties. Such statements are expectations based on information currently available and are subject to risk, uncertainties and changes in condition, significance, value and effect, including those discussed under the heading “Risk Factors” under Part II, Item 1A below and reports filed by Hifn with the Securities and Exchange Commission, specifically Forms 10-K, 8-K and 10-Q.Such risks, uncertainties and changes in condition, significance, value and effect could cause our actual results to differ materially from those anticipated events. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate, including, but not limited to, statements as to our future operating results and business plans. We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Overview hi/fn, inc., together with its subsidiaries, Hifn Limited, Hifn Netherlands B.V. and Hifn International and its subsidiary, Hifn (Hangzhou) Information Technologies Co., Ltd. (previously known as Saian (Hangzhou) Microsystems, Co., Ltd.), together with Hangzhou Ansai Information Technology Co., Ltd., a contractually controlled company of Hifn International, (collectively referred to as the “Company,” “Hifn,” “we,” “us” or “our”) is a network- and storage-security and data reduction market leader that supplies major network and storage original equipment manufacturers (“OEMs”) with patented technology for the continuous protection of information, whether it is in transit on a network or at rest on storage. Hifn designs, develops and markets both hardware and software solutions to a targeted customer base of networking-, security- and storage-OEMs. Our solutions are attractive to customers because they feature high-performance, including some of the fastest compression and encryption processing speeds available in the market, multi-protocol capabilities, development tools and board level products with high-levels of integration that help reduce their time-to-market. Our processor solutions perform the computation-intensive tasks of compression, encryption and authentication, providing our customers with high-performance, interoperable implementations of a wide variety of industry-standard networking and storage protocols. Our network- and security-processors, compression and content search solutions are used in networking, security and storage equipment such as routers, remote access concentrators, Virtual Private Networks (“VPN”), Virtual Tape Libraries (“VTL”), Nearline storage systems, switches, broadband access equipment, network interface cards, firewalls and back-up storage devices. The Hifn encryption and compression processors allow network and storage equipment vendors to add security and data reduction functions to their products. Our encryption and compression processors provide industry-recognized algorithms that are used in products, such as VPNs, which enable businesses to reduce wide area networking costs by replacing dedicated leased-lines with lower-cost IP-based networks such as the Internet. Using VPNs, businesses can also provide customers, partners and suppliers with secure, authenticated access to the corporate network, increasing productivity through improved communications. Storage equipment vendors use our compression processor products and Express VTL / Express Data Reduction (“DR”) boards to improve the performance and capacity of a wide range of disk and tape back-up systems. For example, storage OEMs who design in a Hifn Express VTL board can offer their customers a storage solution that more than doubles the storage capacity, saving them power, physical space, operational and capital expenses. -15- Table of Contents In addition to networking and storage OEMs, Hifn offers its new Express DR board and subsystem offerings via a partner channel consisting of solutions providers, value-added resellers (“VARs”) and system integrators. This channel initiative will enable the company to target new customer sales, as well as target the upgrade market for data reduction and data security. For example, existing customers of Hifn partner FalconStor may choose to upgrade their existing VTL or Nearline storage systems with the Hifn Express DR 1000 board designed to accelerate FalconStor backup/recovery operations while more than doubling existing storage capacity using Hifn’s patented compression technologies. Additionally, Hifn announced in 2006 the Hifn Pattern Matching (“HPM”) technology which accelerates regular expression pattern matching, a key search function in security systems such as Anti-Virus and Intrusion Detection/Prevention.HPM contains “rule compression” technology that creates a highly compact rules database format. The database, along with HPM’s small code footprint, can reside in a microprocessor cache enabling the search function to run at the speed of the processor. Network edge security devices and Unified Threat Management (“UTM”) appliances all have the same fundamental limitation: they can only process packets at the speed at which they can detect signatures. Hifn’s network processor technology, acquired from International Business Machines Corporation (“IBM”), complements our security processor business and expands our product offerings to include a programmable, yet deterministic, device that performs computation-intensive, deep packet inspection for high-touch services. The architecture of our network processor is unique and is an architecture used with applications that require high-touch services. Results for Third Fiscal Quarter Revenues for the third quarter of fiscal 2007 were $11.7 million, an increase of six percent from the $11.0 million in revenues reported in the previous quarter and a decrease of five percent from the $12.3 million in revenues reported in the third quarter of fiscal 2006. Fluctuation in ordering patterns from Cisco and Huawei have significantly affected our revenue levels during these periods. Such fluctuation is notable between the second and third quarters of fiscal 2007 with net revenues from orders placed by Cisco and Huawei decreasing by 10%. In November 2006 we embarked on a strategy to significantly improve our execution and our operating performance. The quarter ended June 30, 2007 represents our second sequential quarter of top-line growth. Orders from long standing customers continued at expected levels while we continued to improve our execution and operating performance at every level of our business. This was a quarter of significant financial improvement across the board, returning to profitability, sequential growth, cash generation and improved working capital. Restructuring Charges On June 28, 2006, the Company implemented a restructuring plan to be more focused on the strategy in the networking and storage markets and to take advantage of its expanding development capacity in China. The actions were aimed to reduce the Company’s cost structure, including a reduction in its North America workforce by 43 employees, which represented about 21% of its overall workforce at the time, the impact of the termination of certain engineering projects and the closure of the facility in Carlsbad, California. Involuntary Termination Cost Expense Accrued June 30, 2006 Adjustments Paid as of September 30, 2006 Balance September 30, 2006 (in thousands) Cost of revenues $ 64 $ (6 ) $ 53 $ 5 Research and development 471 (17 ) 454 - Sales and marketing 59 - 59 - General and administrative 24 - 24 - Total $ 618 $ (23 ) $ 590 $ 5 -16- Table of Contents The remaining balance was paid during the first quarter of fiscal 2007. Impairment Of Long-lived Assets The restructure resulted in a $292,000 impairment of certain software assets related to projects that were terminated. Non-recurring Engineering Expense Recovery The cancellation of engineering projects resulted in the reversal of previously accrued non-recurring engineering costs of $516,000. This reversal is reflected in the research and development line item on the condensed consolidated statement of operations. Termination Of Operating Lease As part of the restructure, the Company closed its facility in Carlsbad, California and ceased use of the facility as of September 30, 2006. A liability related to the Carlsbad facility of $550,000 was accrued during the last quarter of fiscal year 2006, reflecting the fair value of the future lease obligations, net of sublease income at the time. During the second quarter of fiscal 2007, the estimated fair value of the future lease obligations, net of sublease income, was increased by $118,000, due to changes in market conditions. The non-cancelable lease agreement for this facility terminates in June 2010. At June 30, 2007, the remaining lease obligation is estimated to be $1.2 million, which will be paid monthly for the remainder of the lease contract period. Additional costs of approximately $74,000 were incurred in the fourth quarter of fiscal 2006 for the relocation of operations and equipment from the closing facility. As of June 30, 2007, $555,000 of the remaining lease cost was included in accrued expenses and other current liabilities in the accompanying condensed consolidated balance sheet. Net Restructuring Cost Including the fair value of the lease obligation and relocation costs, the net expense for the restructure as of June 30, 2007 amounted to $1.1 million. All remaining expenses, with the exception of the Carlsbad lease, were paid during the first quarter of fiscal year 2007.These payments were funded by available cash on hand. Critical Accounting Policies The Company’s critical accounting policies are disclosed in the Company’s Form 10-K for the year ended September 30, 2006 and have not changed materially as of June 30, 2007. -17- Table of Contents Results of Operations Net Revenues. Net revenues by category, as a percentage of total net revenues and the year-over-year change were as follows: Three Months Ended June 30, Year-over-Year Nine Months Ended June 30, Year-over-Year (dollars in thousands) 2007 2006 Change 2007 2006 Change Processors $ 11,046 $ 10,917 1% $ 29,819 $ 31,765 (6)% Software licenses and other 625 1,335 (53)% 2,150 2,878 (25)% $ 11,671 $ 12,252 (5)% $ 31,969 $ 34,643 (8)% % of net revenues % of net revenues % of net revenues % of net revenues Processors 95% 89% 93% 92% Software licenses and other 5% 11% 7% 8% Total 100% 100% 100% 100% Net revenues decreased by $581,000 for the quarter ended June 30, 2007 as compared to net revenues for the quarter ended June 30, 2006. Our processor revenues increased $129,000 during the three months ended June 30, 2007 compared to the same period in the prior year. The average selling price of processors remained at relatively the same levels. The increase in processor revenues between the comparative periods is attributable to increasing board sales, partially offset by a decrease in the volume of processor units sold during the period. The decrease in revenues from software license and royalties of $710,000 resulted from the variability in demand for and timing of customers’ purchases of certain of the Company’s licensed software products. Net revenues decreased by $2.7 million for the nine months ended June 30, 2007 as compared to the same period in the prior year. Our processor revenue decreased $1.9 million and was attributable to a decrease in revenues from Quantum and Huawei of $1.8 million and $319,000, respectively. The average selling price of these processors remained at relatively the same levels. The decrease in processor revenues between the comparable periods is attributable to decreases in processor sales volume. Our revenues from software license and royalties decreased by $728,000 resulting from the variability in demand for and timing of customers’ purchase of certain of the Company’s licensed software products. Semiconductor and software sales to our principal end customers and their respective contribution to net revenue for the respective periods were as follows: Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Cisco Systems, Inc. 47% 52% 52% 52% Huawei Technologies, Inc. 12% 10% 13% 13% 59% 62% 65% 65% -18- Table of Contents Cost of Revenues. Cost of revenues by category, as a percentage of each respective revenue category and the year-over-year change were as follows: Three Months EndedJune 30, Year-over- Year Change Six Months Ended June 30, Year-over- Year Change (dollars in thousands) 2007 2006 2007 2006 Processors $ 3,882 $ 3,992 (3)% $ 10,517 $ 11,550 (9)% Software licenses and other 82 126 (35)% 247 379 (35)% $ 3,964 $ 4,118 (4)% $ 10,764 $ 11,929 (10)% % of revenue category % of revenue catagory % of revenue catagory % ofrevenue catagory Processors 35% 37% 35% 36% Software licenses and other 13% 9% 11% 13% Total 34% 34% 34% 34% Cost of revenues consists primarily of semiconductors and boards which were manufactured to our specifications by third parties for resale by us. Cost of processor revenues as a percentage of net processor revenues decreased two percentage points for the three months ended June 30, 2007 as compared to the same period in fiscal 2006. The Company’s product offerings in the three months ended June 30, 2007 include a higher proportion of security processors, which carry a lower cost of revenues as compared to all other processors. As a result, processor cost of revenues as a percentage of net revenues decreased. This decrease was partially offset by increased board sales, which in turn carry a higher cost of revenue. During the three months ended June 30, 2007, we recovered inventories (net of write downs) of $5,000. During the three months ended June 30, 2006, we wrote down inventories (net of recoveries) of $208,000, which also contributed to the higher cost of revenue for the three months ended June 30, 2006 as compared to the current period. Cost of processor revenues as a percentage of net processor revenues decreased one percentage point for the nine months ended June 30, 2007 as compared to the same period in fiscal 2006. The Company’s product offerings in the nine months ended June 30, 2007 include a higher proportion of security processors, which carry a lower cost of revenues as compared to all other processors. As a result, processor cost of revenues as a percentage of net revenues decreased. This decrease was partially offset by increased board sales, which in turn carry a higher cost of revenue. During the nine months ended June 30, 2007, we recovered inventories (net of write downs) of $80,000. During the nine months ended June 30, 2006, we wrote down inventories (net of recoveries) of $330,000, which also contributed to the higher cost of revenue for the nine months ended June 30, 2006 as compared to the current period. Cost of software licenses and other revenues is primarily comprised of engineering labor related to support and maintenance of sold licenses. The fluctuation in software licenses and other costs as a percentage of software licenses and other revenues is dependent upon the mix of licensed software and royalties earned during the period. -19- Table of Contents Operating Expenses Research and Development. Three Months Ended June 30, Year-over-Year Nine Months Ended June 30, Year-over-Year (dollars in thousands) 2007 2006 Change 2007 2006 Change Research & development expenses $ 2,916 $ 5,748 (49)% $ 10,336 $ 16,932 (39)% As a percentage of net revenues 25% 47% 32% 49% Research and development costs consist primarily of salaries, employee benefits, overhead, outside contractors and non-recurring engineering fees. Such research and development expenses decreased $2.8 million for the three months ended June 30, 2007 over the same period in the prior year. The decrease reflects decreases in expenses related to salaries and benefits of $1.9 million as a result of the reduction in headcount implemented in June 2006, partially offset by higher average salary rates in connection with employee performance reviews in October 2006 and an increase in SFAS 123(R) expenses, a $185,000 reduction in NRE and related costs due to the reimbursement of certain costs under an R&D contract, supplies decreased $357,000 due to the different stages of projects completion, a $130,000 reduction in lease expenses mainly as a result of closing the Carlsbad, CA facility, a decrease in depreciation of $56,000 as a result of fully depreciated fixed assets, a $6,000 decrease in software maintenance cost and a $186,000 decrease in telephone, travel and miscellaneous expenses resulting from the reduced headcount. These decreases were partially offset by a $41,000 increase in professional services. Research and development costs for the nine months ended June 30, 2007 decreased $6.6 million compared to the same period in the prior year. The decrease reflects decreases in expenses related to salaries and benefits of $4.1 million as a result of the reduction in headcount implemented in June 2006, partially offset by higher average salary rates in connection with employee performance reviews in October 2006 and an increase in SFAS 123(R) expenses, a $1.4 million reduction in NRE and related costs due to the reimbursement of certain costs under an R&D contract, supplies decreased $707,000 due to the different stages of projects completion, a $367,000 reduction in lease expenses mainly as a result of closing the Carlsbad, CA facility, a decrease of $322,000 in travel and miscellaneous expenses resulting from the reduced headcount and a decrease in depreciation of $69,000 as a result of fully depreciated fixed assets. These decreases were partially offset by a $309,000 increase in software maintenance costs primarily due to costs associated with ongoing R&D projects and an increase in professional services and other expenses of $73,000. Sales and Marketing. Three Months Ended June 30, Year-over-Year Nine Months Ended June 30, Year-over-Year (dollars in thousands) 2007 2006 Change 2007 2006 Change Sales & marketingexpenses $ 2,097 $ 2,084 1% $ 6,036 $ 5,878 3% As a percentage of net revenues 18% 17% 19% 17% Sales and marketing expenses consist primarily of salaries, commissions and benefits of sales, marketing and support personnel as well as consulting, advertising, promotion and overhead expenses. Such expenses increased $13,000 for the three months ended June 30, 2007 over the same period in the prior year. The increase primarily relates to an increase in professional services of $132,000 relating to company branding, and an increase in telephone, building and miscellaneous expenses of $30,000. These increases were partially offset by a reduction in traveling expenses of $87,000 as a result of reduced travel and the timing of sales and marketing conferences and a reduction in salaries and benefits of $62,000 primarily due to an average lower headcount for the period and the restructuring cost incurred in the June 30, 2006 quarter. Sales and marketing expenses increased $158,000 during the nine months ended June 30, 2007 as compared to the same period in the prior year. The increase primarily relates to a $279,000 increase in professional services -20- Table of Contents relating to a new website and company branding, an increase in sales conference expenses of $28,000 due to the timing of conferences and increased sales representative commissions of $21,000 due to a higher level of sales made through sales representatives. The increase was partially offset by a reduction in salaries and benefits of $83,000 due to a average lower headcount partially offset by higher average salary rates in connection with employee performance reviews in October 2006 and an increase in SFAS 123(R) expenses, a decrease in traveling and other expenses of $77,000 due to the timing of events and a decrease in miscellaneous expenses of $10,000. General and Administrative. Three Months Ended June 30, Year-over-Year Nine Months Ended June 30, Year-over-Year (dollars in thousands) 2007 2006 Change 2007 2006 Change General &administrativeexpenses $ 1,940 $ 1,841 5% $ 7,040 $ 4,960 42% As a percentage of net revenues 17% 15% 22% 14% General and administrative expenses are comprised primarily of salaries for administrative and corporate services personnel, legal and other professional fees. Such expenses increased $99,000 for the three months ended June 30, 2007 over the same period in the prior year. The increase primarily relates to increases in salaries and benefits expense of $150,000 in connection with the employee performance reviews in October 2006 together with costs associated with the transition in leadership, an increase in building expenses of $102,000 mainly due to the closure of our Carlsbad, CA facility, an increase in miscellaneous expenses of $23,000 mainly due to recruitment costs associated with the leadership transition together with an increase in travel and depreciation expenses of $27,000. These increases were partially offset by a decrease of $164,000 in professional services, legal counsel costs associated with strategic planning and audit and other SEC compliance related costs and a reduction in telephone and miscellaneous expenses of $39,000. General and administrative expenses increased $2.1 million during the nine months ended June 30, 2007 as compared to the same period in the prior year. The increase primarily relates to increases in salaries and benefits expense of $938,000 mainly due to costs associated with the transition in leadership and the employee performance reviews in October 2006, an increase of $361,000 in professional services mainly associated with strategic planning and legal counsel costs, an increase in audit and other SEC compliance related costs of $187,000 of which $100,000 relates to Sarbanes-Oxley expenses in China, an increase in building expenses of $366,000 mainly due to the closure of our Carlsbad, CA facility, an increase in miscellaneous expenses of $257,000 primarily due to recruitment cost associated with the leadership transition, a $42,000 increase in other taxes relating to our non-U.S. locations together with an increase in travel and depreciation expenses of $105,000. These increases were partially offset by a reduction in telephone and supplies expenses of $176,000. Amortization of Intangibles. Three Months Ended June 30, Year-over-Year Nine Months Ended June 30, Year-over-Year (dollars in thousands) 2007 2006 Change 2007 2006 Change Amortization of intangibles $ 737 $ 1,076 (32)% $ 2,212 $ 2,670 (17)% As a percentage of net revenues 6% 9% 7% 8% Amortization of intangibles relate to acquired technology, workforce and patents. Amortization of intangibles decreased $339,000 for the three months ended June 30, 2007 over the same period in the prior year mainly as a result of the full amortization of previously capitalized intangible assets and a software impairment expense of $292,000 relating to the June 28, 2006 restructure. Amortization of intangibles decreased $458,000 for the nine months ended June 30, 2007 over the same period in the prior year mainly as a result of the full amortization of previously capitalized intangible assets and a software impairment expense of $292,000 relating to the June 28, 2006 restructure. -21- Table of Contents Interest and Other Income, net. Three Months Ended June 30, Year-over-Year Nine Months Ended June 30, Year-over-Year (dollars in thousands) 2007 2006 Change 2007 2006 Change Interest & other income, net $ 489 $ 489 0% $ 1,469 $ 1,358 8% As a percentage of net revenues 4% 4% 5% 4% Interest and other income, net, remained unchanged during the three months ended June 30, 2007 and increased $111,000 during the nine months ended June 30, 2007 as compared to the same respective periods in the prior fiscal year. The increase was primarily a result of the timing in sales and purchases of higher-average-yield instruments to take advantage of rising interest rates. Income Taxes. Three Months Ended June 30, Year-over-Year Nine Months Ended June 30, Year-over-Year (dollars in thousands) 2007 2006 Change 2007 2006 Change Provision for income taxes $ 222 $ 85 161% $ 175 $ 15 1067% As a percentage of net revenues 2% 1% 1% 0% We recognize income tax expense based on an asset and liability approach that requires recognition of deferred tax assets and liabilities related to future tax consequences of events recognized in both our financial statements and income tax returns. Prior to fiscal 2003, we recorded a full valuation allowance for our deferred tax assets. In fiscal 2003, we recognized a tax benefit of $1.8 million related to carry back of net operating losses to prior years. We have not recognized tax benefits as a result of continuing losses over a longer period than previously expected. The provision for income taxes increased $137,000 during the three months and $160,000 during the nine months ended June 30, 2007. These taxes relates to our non-U.S. operations and the increases are primarily due to increased activities at our China location. We continue to consider future taxable income and ongoing prudent and feasible tax planning strategies in assessing the valuation allowance. Liquidity and Capital Resources A summary of the sources and uses of cash and cash equivalents is as follows: Nine Months Ended June 30, 2007 2006 (in thousands) Net cash used in operating activities $ (1,515 ) $ (5,300 ) Net cash (used in) provided by investing activities (249 ) 5,622 Net cash provided by financing activities 713 1,347 Net (decrease) increase in cash and cash equivalents $ (1,051 ) $ 1,669 Operating Activities.Net cash used in operating activities was $1.5 million for the nine months ended June 30, 2007 resulting from a net loss during the period of $3.1 million, adjusted for non-cash items including depreciation and amortization of fixed assets of $1.3 million, amortization of intangibles related to acquired technologies of $2.2 million, stock-based compensation expenses of $1.8 million and an increase in the allowance for bad debts of $7,000. These non-cash expenses were offset by an increase in accounts receivable of $818,000, reflecting higher sales and a shift in the timing of shipments and collections during the third quarter of fiscal 2007, -22- Table of Contents and an increase in inventories of $1.4 million, net of $79,000 in reserve recoveries for excess and obsolete inventory, mainly due to the timing of receipt of inventory purchases and higher sales volumes, an increase in other current assets of $836,000, primarily due to the addition ofshort-term software license agreements in China, together with a reduction in accrued liabilities of $1.2 million. Contributing to cash provided by operations was a reduction in prepaid expenses of $110,000 as well as an increase in accounts payable of $478,000, which was related to the timing of payments made. Net cash used in operating activities of $5.3 million for the nine months ended June 30, 2006 was the result of the net loss of $6.4 million, which includes non-cash expenses for depreciation and amortization of $1.4 million related to property and equipment and licensed software, an impairment of certain software assets in the amount of $292,000, as part of the restructuring, additions to the provision for excess and obsolete inventory in the amount of $455,000, amortization of intangibles of $2.4 million in accordance with scheduled amortization and stock-based compensation expense of $742,000, which was the effect of the adoption of SFAS 123(R) during the period. These non-cash expenses were offset by a reduction of $2.6 million in accrued liabilities, a reduction in accounts payable of $218,000 which was related to the timing of payments made, an increase in prepaid expenses of $667,000, as a result of the timing of renewing maintenance contracts and additions in our China operations, together with an increase in accounts receivables of $364,000 due to the timing of shipments, additions to other assets of $104,000 and an increase in inventory of $196,000, mainly due to the timing of receipt of inventory purchases and the sale of previously reserved obsolete inventory. Investing Activities. Net cash used in investing activities was $249,000 for the nine months ended June 30, 2007, which primarily reflects the purchase of property and equipment of $513,000, offset by the net sale of short-term investments of $264,000. Net cash provided by investing activities was $5.6million for the nine months ended June 30, 2006, and primarily reflects the net sales and maturities of short-term investments of $7.1million offset by the purchase of property and equipment of $1.5 million of which $475,000 relates to our China operations. Financing Activities. Net cash provided by financing activities for the nine months ended June 30, 2007 of $713,000 was comprised of cash proceeds from the issuance of common stock for stock option exercises and employee stock purchase plan purchases which aggregated to $887,000, partially offset by the repurchase of common stock of $174,000. Net cash provided by financing activities for the nine months ended June 30, 2006, of $1.3 million was comprised of cash proceeds from the issuance of common stock for stock option exercises and employee stock purchase plan purchases which aggregated $1.6 million offset by installment payments on acquired software licenses of $219,000. The Company’s inventory balance increased by $1.5 million to $3.5 million at June 30, 2007 as compared to $2.0 million as of September 30, 2006. The increase in inventory is a result of the timing of inventory purchases relative to manufacturer lead-time, coupled with anticipated shipment schedules to fill customer orders for the succeeding quarter. The continued growth in the VTL board business also requires higher inventory levels which in turn carries a much higher unit cost than other products. The Company’s annualized inventory turns for the quarter ended June 30, 2007 were 5.4 times as compared to 7.2 times for the year ended September 30, 2006. The Company’s accounts receivable balance, which is contingent upon the timing of product shipment within the respective periods, increased $818,000 from September 30, 2006 to June 30, 2007. The Company uses a number of independent suppliers to manufacture substantially all of its products. As a result, the Company relies on these suppliers to allocate to the Company a sufficient portion of foundry capacity to meet the Company’s needs and deliver sufficient quantities of the Company’s products on a timely basis. These arrangements allow the Company to avoid utilizing its capital resources for manufacturing facilities and work-in-process inventory and to focus substantially all of its resources on the design, development and marketing of its products. -23- Table of Contents The Company requires substantial working capital to fund its business, particularly to finance accounts receivable and inventory, and for investments in property and equipment. The Company’s need to raise capital in the future will depend on many factors including the rate of sales growth, market acceptance of the Company’s existing and new products, the amount and timing of research and development expenditures, the timing and size of acquisitions of businesses or technologies, the timing of the introduction of new products and the expansion of sales and marketing efforts. We believe that our existing cash resources will fund any anticipated operating losses, purchases of capital equipment and provide adequate working capital for the next twelve months. Our liquidity is affected by many factors including, among others, the extent to which we pursue additional capital expenditures, the level of our product development efforts, and other factors related to the uncertainties of the industry and global economies. Accordingly, there can be no assurance that events in the future will not require us to seek additional capital sooner or, if so required, that such capital will be available at all or on terms acceptable to us. Stock Repurchase.On May 9, 2007, the Company’s Board of Directors authorized a repurchasefrom Albert E. Sisto, the Company’s chairman and chief executive officer, of 26,812 shares of the Company’s common stock with an aggregate fair market value of $174,000, in order to satisfy certain tax withholding obligations arising out of the vesting of restricted stock held by Mr. Sisto. Contractual Obligations The Company occupies its facilities under several non-cancelable operating leases that expire at various dates through November 2011, and which contain renewal options. Additionally, contractual obligations were also entered into related to non-recurring engineering services and inventory purchases. Payment obligations for such commitments as of June 30, 2007 are as follows: Payments Due By Period Contractual Obligations Total Less than 1 year 1 – 3 years 3 – 5 years More than 5 years (in thousands) Operating lease commitments $ 3,755 $ 1,719 $ 1,872 $ 164 $ - Inventory purchases 2,325 2,325 - - - Non-recurring engineering expense 28 28 - - - Totals $ 6,108 $ 4,072 $ 1,872 $ 164 $ - Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that may be material to investors. Guarantees and Product Warranties Guarantees In November 2002, the FASB issued FASB Interpretation No. 45 (“FIN 45”), “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others.” FIN 45 requires that a liability be recorded in the guarantor’s balance sheet upon issuance of a guarantee. In addition, FIN 45 requires disclosures about the guarantees that an entity has issued, including a reconciliation of changes in the entity’s product warranty liabilities. The initial recognition and initial measurement provisions of FIN 45 are applicable on a prospective basis to guarantees issued or modified after December 31, 2002. The disclosure requirements of FIN 45 are effective for financial statements of interim or annual periods ending after December 15, 2002. Agreements that we have determined to be within the scope of FIN 45 include hardware and software license warranties, indemnification arrangements with officers and directors and indemnification arrangements with customers with respect to intellectual property. To date, the Company has not incurred material costs in relation to any of the above guarantees and, accordingly, adoption of this standard did not have a material impact on its financial position, results of operations or cash flows. -24- Table of Contents As permitted under Delaware law, the Company has agreements that provide indemnification of officers and directors for certain events or occurrences while the officer or director is, or was, serving at the Company’s request in such capacity. The indemnification period is effective for the officer’s or director’s lifetime. The maximum potential amount of future payments that the Company could be required to make under these indemnification agreements is unlimited; however, the Company has a Director and Officer insurance policy that limits its exposure and enables the Company to recover a portion of any future amounts paid. As a result of the insurance policy coverage, the Company believes the estimated fair value of the potential liability under these agreements is minimal. Accordingly, the Company has not recorded any liabilities for these agreements as of June 30, 2007. The Company enters into standard indemnification agreements generally with business partners or customers in the ordinary course of business. Pursuant to these agreements, the Company indemnifies, holds harmless, and agrees to reimburse the indemnified party for losses suffered or incurred in connection with patent, copyright or other intellectual property infringement claims by any third party with respect to the Company’s products. The term of these indemnification agreements is generally perpetual, effective after execution of the agreement. The maximum potential amount of future payments the Company could be required to make under these indemnification agreements is unlimited. To date, the Company has not incurred costs to defend lawsuits or settle claims related to these indemnification agreements. Accordingly, the Company has not recorded any liabilities for these agreements as of June 30, 2007. However, the Company may, in the future, record charges related to indemnification obligations and, depending upon the nature of any such lawsuit or claim, the estimated fair value of such indemnification obligations may be material. Product Warranties The Company warrants that its hardware products are free from defects in material and workmanship under normal use and service and that its hardware and software products will perform in all material respects in accordance with the standard published specifications in effect at the time of delivery of the licensed products to the customer. The warranty periods generally range from three months to one year for software and one year for hardware. Additionally, the Company warrants that its maintenance services will be performed consistent with generally accepted industry standards through completion of the agreed upon services. The Company’s policy is to provide for the estimated cost of product and service warranties based on specific warranty claims and claim history as a charge to cost of revenues. To date, the Company has not incurred significant expense under its product or service warranties. Recent Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation 48, “Accounting for Income Tax Uncertainties” (“FIN 48”). FIN 48 defines the threshold for recognizing the benefits of tax return positions in the financial statements as “more-likely-than-not” to be sustained by the tax authority. The recently issued literature also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. FIN 48 also includes guidance concerning accounting for income tax uncertainties in interim periods and increases the level of disclosures associated with any recorded income tax uncertainties.FIN 48 will be effective for the Company on October 1, 2007.The differences between the amounts recognized in the statements of financial position prior to the adoption of FIN 48 and the amounts reported after adoption will be accounted for as a cumulative-effect adjustment recorded to the beginning balance of retained earnings.We are evaluating the impact, if any, of adopting the provisions of FIN 48 on our financial position and results of operations. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”), which clarifies the definition of fair value, establishes guidelines for measuring fair value, and expands disclosures regarding fair value measurements. SFAS 157 does not require any new fair value measurements and eliminates inconsistencies in guidance found in various prior accounting pronouncements. SFAS 157 will be effective for the Company on October 1, 2008. The Company is currently evaluating the impact of adopting SFAS 157 on its financial position, cash flows, and results of operations. -25- Table of Contents In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”), which expands the standards under SFAS 157, Fair Value Measurement, to provide the one-time election (Fair Value Option) to measure financial instruments and certain other items at fair value and also includes an amendment of SFAS 115.SFAS 159 will be effective for the Company on October 1, 2008. The Company is currently evaluating the impact of adopting SFAS 159 on its financial position, cash flows, and results of operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk Interest Rate Risk. The Company does not use derivative financial instruments in its investment portfolio. The Company’s investment portfolio is generally comprised of commercial paper. The Company places investments in instruments that meet high credit quality standards. These securities are subject to interest rate risk, and could decline in value if interest rates fluctuate. Due to the short duration and conservative nature of the Company’s investment portfolio, the Company does not expect any material loss with respect to its investment portfolio. A 10% change in interest rates at June 30, 2007 would have an immaterial effect on the Company’s pre-tax earnings and the fair value of its investments. Foreign Currency Exchange Rate Risk. All of the Company’s sales, cost of manufacturing and marketing are transacted in U.S. dollars. Accordingly, the Company’s results of operations are not subject to foreign exchange rate fluctuations. To date, we have not incurred any significant gains or losses from such fluctuations. Item 4. Controls and Procedures (a) Evaluation of disclosure controls and procedures.We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed by us in reports that we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission (“SEC”) rules and forms and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Based on their evaluation as of the end of the period covered by this Quarterly Report on Form 10-Q, our Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of such period, our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, were effective to ensure that information that is required to be disclosed in this Quarterly Report on Form 10-Q is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and is accumulated and communicated to our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. (b)Changes in internal controls over financial reporting. There was no change in our internal control over financial reporting that was identified in connection with our evaluation of disclosure controls and procedures that occurred during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. -26- Table of Contents PART II - OTHER INFORMATION Item 1A. Risk Factors The risk factors included herein include any material changes to and supersedes the description of the risk factors associated with our business previously disclosed in Item 1A to Part I of our 2006 Annual Report on Form 10-K.In future periods, Hifn’s business, financial condition and results of operations may be affected by many factors including, but not limited to, the following: Restructuring Activities May Result In Unforeseen Negative Results To Operations And Customer Relations. On June 28, 2006 the Company announced a restructuring that reduced engineering personnel and associated operating expenses in an effort to return to profitability. Certain development projects were cancelled. The Company does not expect the cancellation of these projects to have an adverse effect on customer relations, but this cannot be assured. With redirected engineering effort, particularly in the area of network processing, customers may accelerate their migration from existing designs to alternative solutions from our competitors. The restructure may not achieve the expected benefits, and future restructuring may be necessary. The restructuring significantly reduced the research and development resources in the United States. While the Company believes that the relations with the employees still remain good, it is possible that the Company may experience unanticipated turnover from the remaining staff. The Company May Have Difficulty Establishing Adequate Management, Legal, and Financial Controls in the People’s Republic of China. The People's Republic of China (“PRC”) historically has been deficient in Western style management and financial reporting concepts and practices, as well as in modern banking, computer and other control systems. In addition, the Company may have difficulty in hiring and retaining a sufficient number of qualified employees to work in the PRC. As a result of these factors, the Company may experience difficulty in establishing management, legal and financial controls, collecting financial data, books of account and records and instituting business practices that meet Western standards. If We Are Unable to Protect Our Proprietary Technology, Our Ability to Succeed Will be Harmed. Our ability to compete successfully and achieve future growth will depend, in part, on our ability to protect our proprietary technology. We rely on a combination of patent, copyright, trademark, and trade secret laws and restrictions on disclosure to protect our intellectual property rights. However, the steps we have taken may not prevent the misappropriation of our intellectual property, particularly in foreign countries, such as the PRC, where the laws may not protect our proprietary rights as fully as in the United States. If we are unable to protect our proprietary technology, our ability to succeed will be harmed. Moreover, we may in the future initiate claims or litigation against third parties for infringement of our proprietary rights. These claims could result in costly litigation and the diversion of the attention of our technical and management personnel. Our Contractual Arrangement with Hangzhou Ansai Information Technology May Not Be As Effective as Direct Ownership. Because a wholly foreign-owned enterprise is precluded by regulation or otherwise from conducting activities in certain industry sectors and participating in certain research projects in the PRC, Hifn opted to create a contractually controlled company called Hangzhou Ansai Information Technology Co., Ltd. (“Ansai”) to expand our business in the PRC.Hifn International, one of the subsidiaries of Hifn, controls Ansai by contractual arrangement only and does not have any equity ownership in the company.These contractual arrangements may not provide control over Ansai similar to that of direct ownership, making it more difficult for Hifn to ensure effective oversight of operations in the PRC. -27- Table of Contents Our Business Depends Upon The Development Of The Packet Processor Market. Our prospects are dependent upon the acceptance of packet processors as an alternative to other technology traditionally utilized by network and storage equipment vendors. Many of our current and potential customers have substantial technological capabilities and financial resources and currently develop internally the application specific integrated circuit components and program the general purpose microprocessors utilized in their products as an alternative to our packet processors. These customers may in the future continue to rely on these solutions or may determine to develop or acquire components, technologies or packet processors that are similar to, or that may be substituted for, our products. In order to be successful, we must anticipate market trends and the price, performance and functionality requirements of such network and storage equipment vendors and must successfully develop and manufacture products that meet their requirements. In addition, we must make products available to these large customers on a timely basis and at competitive prices. If orders from customers are cancelled, decreased or delayed, or if we fail to obtain significant orders from new customers, or if any significant customer delays or fails to pay, our business, financial condition and results of operations could suffer. Our Business Depends Upon The Continued Growth of the Network Equipment and Storage Equipment Markets And Our Penetration Of The Virtual Private Network, Storage Networking, Network Processor and Virtual Tape Library And Nearline Storage Markets. Our success is largely dependent upon continued growth in the market for network security and compression equipment, such as routers, remote access concentrators, switches, broadband access equipment, security gateways, firewalls and network interface cards. Our success also depends upon storage equipment vendors incorporating our compression security products into their systems. The virtual tape library and Nearline products from storage system vendors incorporate our compression products and our goal is to become a leading supplier for compression in those markets. We also want to be a leading supplier of packet processors that implement the network security protocols necessary to support the deployment of virtual private networks. Additionally, we have entered into the network processor market and developed products that we anticipate fulfill the need for security in the storage networking market. These markets, which are either emerging or evolving, may not grow or be material. Alternatively, if they do emerge or continue to grow, our products may not successfully serve these markets. Our ability to generate significant revenue in the network and storage equipment, virtual private network, network processor, storage networking, virtual tape library and Nearline markets will depend upon, among other things, the following: · Capital spending levels; · Additions to, changes in or lack of industry standards; · Our ability to demonstrate the benefits of our technology to distributors, original equipment manufacturers and end users; · The increased use of the Internet by businesses as replacements for, or enhancements to, their private networks; · The adoption of security as a necessary feature in storage networking; · The adoption of compression as a necessary feature in virtual tape library products; and · The adoption of compression as a necessary feature in Nearline storage products We are unable to determine the rate or extent to which the network equipment and storage markets will grow, if at all. Additionally, if we are unable to penetrate the virtual private network, network processor, storage networking, virtual tape library or Nearline markets, or if these markets fail to develop, our business, financial -28- Table of Contents condition and results of operations could suffer. Any decrease in the growth of the network or storage equipment market, a decline in demand for our products or our inability to penetrate new markets could harm our business, financial condition and results of operations. Because We Depend Upon A Small Number Of Customers, If Our Sales To Any Of These Customers Decline, Our Business, Financial Condition and Results of Operations May Suffer. The Company’s major customers are generally original equipment manufacturers with manufacturing subcontractors who purchase products directly from us. Our principal end customers and their respective contribution to net revenues for the periods indicated are as follows: Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Cisco Systems, Inc. 47% 52% 52% 52% Huawei Technologies, Inc. 12% 10% 13% 13% 59% 62% 65% 65% Cisco and Huawei are not under any binding obligation to order from us. If our sales to Cisco or Huawei decline, our business, financial condition and results of operations could suffer. During the three months ended June 30, 2007, sales to Cisco decreased 14 percent while sales to Huawei increased 14 percent, over revenues generated from each respective customer in the preceding quarter, significantly affecting the Company’s revenue levels and results of operations for the quarter. It is possible that our most significant customers in the future could be different from our largest customers today for a number of reasons, including customers’ deployment schedules and budget considerations. As a result, we believe we may experience significant fluctuations in our results of operations on a quarterly and annual basis. Limited numbers of network and storage equipment vendors account for a majority of packet processor purchases in their respective markets. In particular, the market for network equipment that would include packet processors, such as routers, remote access concentrators and firewalls, is dominated by a few large vendors, including Cisco, Huawei Datacomm, Nortel Networks, Inc. and Alcatel-Lucent. As a result, our future success will depend upon our ability to establish and maintain relationships with these companies. If these network equipment vendors do not incorporate our packet processors into their products, our business, financial condition and results of operations could suffer. We Face Risks Associated With Our Business Expansion Into The Solutions, VAR And System Integrator Channels. The success of our business expansion initiatives in the area of board and subsystem products (Hifn Express DR family) is dependent on the successful recruitment, training, activation, management and competitive defense of channel partners in the North American and global markets. Our channel partner initiatives are being launched from a standing start, and Hifn must invest management time, attention and resources in order for these activities to have a substantive positive impact on our revenues over time. The steps required for our business expansion initiatives in the channel include: · The creation and launch of the Hifn “PartnerExpress” program designed to enable a Partner Relationship Management (“PRM”) portal for our partners to securely interact with Hifn. · Promotional and outbound marketing activities designed to identify, screen and qualify prospective partners. · Technical and sales training of partners relative to the Hifn Express family boards and subsystems. · Sales cycle and time-to-revenue issues relative to a partner-based (vs. our historical OEM-direct) sales model. -29- Table of Contents · Partner incentive activities that promote the sale of a Hifn product vs. a competitive offering. Our business, financial condition and results of operations could suffer based on the execution risk contained in one or more of these activities. Our Operating Results May Fluctuate Significantly. Our operating results have fluctuated significantly in the past and we expect that they will continue to fluctuate in the future. This fluctuation is a result of a variety of factors including the following: · General business conditions in our markets as well as global economic uncertainty; · Increases or reductions in demand for our customers’ products; · The timing and volume of orders we receive from our customers; · Cancellations or delays of customer product orders; · Acquisitions or mergers involving us, our competitors or customers; · Any new product introductions by us or our competitors; · Our suppliers increasing costs or changing the delivery of products to us; · The variety of the products that we sell as well as seasonal demand for our products; and · Partner incentive activities that promote the sale of a Hifn product vs. a competitive offering. · The availability of manufacturing capacity necessary to make our products. The Length Of Time It Takes To Develop Our Products And Make A Sale To Our Customers May Impair Our Operating Results. Our customers typically take a long time to evaluate our products. It usually takes our customers 3 to 6 months or more to test our products with an additional 9 to 18 months or more before they commence significant production of equipment incorporating our products. As a result of this lengthy sales cycle, we may experience a delay between increasing expenses for research and development and sales and marketing efforts on the one hand, and the generation of related revenues, if any, on the other hand. In addition, the delays inherent in such a lengthy sales cycle raise additional risks of customer decisions to cancel or change product plans, which could result in the loss of anticipated sales. Our business, financial condition and results of operations could suffer if customers reduce or delay orders or choose not to release products using our technology. We Depend Upon Independent Manufacturers And Limited Sources Of Supply. We rely on subcontractors to manufacture, assemble and test our packet processors. We currently subcontract our semiconductor manufacturing to Atmel Corporation, Toshiba Corporation, Open Silicon and IBM. Because we depend upon independent manufacturers, we do not directly control product delivery schedules or product quality. None of our products are manufactured by more than one supplier. Because the semiconductor industry is highly cyclical, foundry capacity has been very limited at times in the past and may become limited in the future. We depend on our suppliers to deliver sufficient quantities of finished products to us in a timely manner. Because we place orders on a purchase order basis and do not have long-term volume purchase agreements with any of our suppliers, our suppliers may allocate production capacity to their other customers’ products while reducing deliveries to us on short notice. In the past, one of our suppliers delayed the delivery of one of our products. As a -30- Table of Contents result, we switched production of the product to a new manufacturer, which caused a 3-month delay in shipments to our customers. We have also experienced yield and test anomalies on a different product manufactured by another subcontractor that could have interrupted our customer shipments. In this case, the manufacturer was able to correct the problem in a timely manner and customer shipments were not affected. The delay and expense associated with qualifying a new supplier or foundry and commencing volume production can result in lost revenue, reduced operating margins and possible harm to customer relationships. The steps required for a new manufacturer to begin production of a semiconductor product include: · Adapting our product design, if necessary, to the new manufacturer’s process; · Creating a new mask set to manufacture the product; · Having the new manufacturer prepare sample products so we can verify the product specification; and · Providing sample products to customers for qualification. In general, it takes from 3 to 6 months for a new manufacturer to begin full-scale production of one of our products. We could have similar or more protracted problems in the future with existing or new suppliers. Toshiba Corporation manufactures products for us in plants located in Asia. To date, the financial and stock market dislocations that have occurred in the Asian financial markets in the past have not harmed our business. However, present or future dislocations or other international business risks, such as currency exchange fluctuations or recessions, could force us to seek new suppliers. We must place orders approximately 20 to 23 weeks in advance of expected delivery. This limits our ability to react to fluctuations in demand for our products, and could cause us to have an excess or a shortage of inventory of a particular product. In addition, if global semiconductor manufacturing capacity fails to increase in line with demand, foundries could allocate available capacity to larger customers or customers with long-term supply contracts. If we cannot obtain adequate foundry capacity at acceptable prices, or our supply is interrupted or delayed, our product revenues could decrease and our cost of revenues could increase. This could harm our business, financial condition and results of operations. We regularly consider using smaller semiconductor dimensions for each of our products in order to reduce costs. We have begun to decrease the dimensions in our new product designs, and believe that we must do so to remain competitive. We may have difficulty decreasing the dimensions of our products. In the future, we may change our supply arrangements to assume more product manufacturing responsibilities. We may subcontract for wafer manufacturing, assembly and test rather than purchase finished products. However, there are additional risks associated with manufacturing, including variances in production yields, the ability to obtain adequate test and assembly capacity at reasonable cost and other general risks associated with the manufacture of semiconductors. We may also enter into volume purchase agreements that would require us to commit to minimum levels of purchases and which may require up-front investments. If we fail to effectively assume greater manufacturing responsibilities or manage volume purchase arrangements, our business, financial condition and results of operations will suffer. We Face Risks Associated With Acquisitions. We have acquired business and technologies in the past, continually evaluate strategic acquisitions of businesses and technologies that would complement our product offerings or enhance our market coverage or technological capabilities and may make additional acquisitions in the future. Future acquisitions could be effected without shareholder approval, and could cause us to dilute shareholder equity, incur debt and contingent liabilities and amortize acquisition expenses related to intangible assets, any of which could harm our operating results and/or the price of our Common Stock. Acquisitions entail numerous risks, including: · Difficulties in assimilating acquired operations, technologies and products; · Diversion of management’s attention from other business concerns; · Risks of entering markets in which we have little or no prior experience; and -31- Table of Contents · Loss of key employees of acquired organizations. We may not be able to successfully integrate businesses, products, technologies or personnel that we acquire. If we fail to do so, our business, financial condition and results of operations could suffer. We Face Risks Associated With The Integration Of The IBM Network Processor Product Line Into Our Business. On December 31, 2003, we acquired certain assets and intellectual property related to the IBM network processor product line. Prior to our acquisition of these assets, we understand IBM informed its customers that it was discontinuing selected research and development activities in connection with the assets and would not be developing any related follow-on products with respect to the products associated with the acquired assets. While the Company has, to date, been able to retain the customers in existence for the network processors as of the time of the acquisition, there can be no assurance that the established customer base will continue to purchase the products based on the acquired assets from us or maintain their relationship with us in the future for follow-on products. If we fail to maintain the established customer base, we may not be able to maintain the revenue and profit performance levels that IBM established with respect to these products. Loss of the established customer base could negatively impact our results of operations, business and financial condition. We Face Order And Shipment Uncertainties, Which Make it Difficult to Forecast Future Revenues Accurately and May Cause Us to Hold Too Much Inventory. We generally make our sales under individual purchase orders that may be cancelled or deferred by customers on short notice without significant penalty, if any. Cancellation or deferral of product orders could cause us to hold excess inventory, which, by increasing our costs without a commensurate increase in revenue, could harm our profit margins and restrict our ability to fund our operations. Such variability in customer demand coupled with customers’ ability to cancel orders on short notice, also makes it more difficult to forecast future revenue. We recognize revenue upon shipment of products to our customers. Revenue from products sold to distributors is deferred until the distributor sells the products to a third party. An unanticipated level of returns could harm our business, financial condition and results of operations. We Face Risks Associated With Evolving Industry Standards And Rapid Technological Change. The markets in which we compete are characterized by rapidly changing technology, frequent product introductions and evolving industry standards. Our performance depends on a number of factors, including our ability to do the following: · Properly identify emerging target markets and related technological trends; · Develop and maintain competitive products; · Develop end-to-end, ubiquitous systems solutions; · Develop, or partner with providers of, security services processors; · Develop both hardware and software security services solutions; · Enhance our products by adding innovative features that differentiate our products from those of competitors; · Bring products to market on a timely basis at competitive prices; and · Respond effectively to new technological changes or new product announcements by others. -32- Table of Contents Our past success has been dependent in part upon our ability to develop products that have been selected for design into new products of leading equipment manufacturers. However, the development of our packet processors is complex and, from time to time, we have experienced delays in completing the development and introduction of new products. We may not be able to adhere to our new product design and introduction schedules and our products may not be accepted in the market at favorable prices, if at all. In evaluating new product decisions, we must anticipate future demand for product features and performance characteristics, as well as available supporting technologies, manufacturing capacity, competitive product offerings and industry standards. We must also continue to make significant investments in research and development in order to continue to enhance the performance and functionality of our products to keep pace with competitive products and customer demands for improved performance, features and functionality. The technical innovations required for us to remain competitive are complicated and require a significant amount of time and money. During fiscal 2004, we acquired certain technology for embedded processors, pattern matching and network processors. We may experience substantial difficulty in introducing new products, such as new products containing the acquired technologies and we may be unable to offer enhancements to existing products on a timely or cost-effective basis, if at all. For instance, the performance of our encryption/compression and public key processors depends upon the integrity of our security technology. If any significant advances in overcoming cryptographic systems are made, then the security of our encryption/compression and public key processors will be reduced or eliminated unless we are able to develop further technical innovations that adequately enhance the security of these products. Our inability to develop and introduce new products or enhancements directed at new industry standards could harm our business, financial condition and results of operations. Our Markets Are Highly Competitive. We compete in markets that are intensely competitive and are expected to become increasingly competitive as current competitors expand their product offerings and new competitors enter the market. The markets that we compete in are subject to frequent product introductions with improved price-performance characteristics, rapid technological change, and the continued emergence of new industry standards. Our products compete with offerings from companies such as SafeNet, Inc., Broadcom Corporation, Cavium Networks, Freescale Technologies, Inc., Intel Corporation, Applied Micro Circuits Corporation, AHA and Indra Networks. Hifn was a wholly-owned subsidiary of Stac, Inc. until Hifn’s spin-off from Stac in 1996 upon which Stac assigned two license agreements entered into with IBM in 1994 in which Stac granted IBM the right to use, but not sublicense, our patented compression technology in IBM hardware and software products. Stac also assigned to us its license agreement with Microsoft Corporation (“Microsoft”) in 1994 whereby Stac granted Microsoft the right to use, but not sublicense, our compression technology in their software products. We expect significant future competition from major domestic and international semiconductor suppliers. Several established electronics and semiconductor suppliers have recently entered, or expressed an interest to enter, the network equipment market. We also may face competition from suppliers of products based on new or emerging technologies. Furthermore, many of our existing and potential customers internally develop solutions which attempt to perform all or a portion of the functions performed by our products. A key element of our packet processor architecture is our encryption technology. Until recently, in order to export our encryption-related products, the U.S. Department of Commerce required us to obtain a license. Foreign competitors that were not subject to similar requirements have an advantage over us in their ability to establish existing markets for their products and rapidly respond to the requests of customers in the global market. Although the export restriction has been liberalized, we may not be successful in entering or competing in the foreign encryption markets. See “Our Products Are Subject To Export Restrictions.” Many of our current and prospective competitors offer broader product lines and have significantly greater financial, technical, manufacturing and marketing resources than us. As a result, they may be able to adapt more quickly to new or emerging technologies and changes in customer requirements or to devote greater resources to promote the sale of their products. In particular, companies such as Intel Corporation, Lucent Technologies Inc., Motorola, Inc., National Semiconductor Corporation and Texas Instruments Incorporated have a significant advantage over us given their relationships with many of our customers, their extensive marketing power and name recognition and their much greater financial resources. In addition, current and potential competitors may decide to -33- Table of Contents consolidate, lower the prices of their products or bundle their products with other products. Any of the above would significantly and negatively impact our ability to compete and obtain or maintain market share. If we are unable to successfully compete against our competitors, our business, results of operations and financial condition will suffer. We believe that the important competitive factors in our markets are the following: · Performance; · Price; · The time that is required to develop a new product or enhancements to existing products; · The ability to achieve product acceptance with major network and storage equipment vendors; · The support that exists for new network and storage standards; · Features and functionality; · Adaptability of products to specific applications; · Reliability; and · Technical service and support as well as effective intellectual property protection. If we are unable to successfully develop and market products that compete with those of other suppliers, our business, financial condition and results of operations could be harmed. In addition, we must compete for the services of qualified distributors and sales representatives. To the extent that our competitors offer distributors or sales representatives more favorable terms, these distributors and sales representatives may decline to carry, or discontinue carrying, our products. Our business, financial condition and results of operations could be harmed by any failure to maintain and expand our distribution network. Our Success Depends Upon Protecting Our Intellectual Property. Our proprietary technology is critical to our future success. We rely in part on patent, trade, trademark, mask work and copyright law to protect our intellectual property. We own twenty-two (22) United States patents and fourteen (14) foreign patents. Our issued patents and patent applications primarily cover various aspects of our compression, flow classification, bandwidth management, cryptographic packet processing, rate shaping and pattern matching technologies and have expiration dates ranging from 2007 to 2024. Of our issued United States patents we have nine (9) in renewal litigation which is expected to complete before the end of Fiscal Year 2007. We also have seven (7) pending patent applications in the United States and a total of twenty six (26) in Europe, Asia and Australia covering flow classification, cryptographic packet processing, and pattern matching. Patents may not be issued under our current or future patent applications, and the patents issued under such patent applications could be invalidated, circumvented or challenged. In addition, third parties could make infringement claims against us in the future. Such infringement claims could result in costly litigation. We may not prevail in any such litigation or be able to license any valid and infringed patents from third parties on commercially reasonable terms, if at all. Regardless of the outcome, an infringement claim would likely result in substantial cost and diversion of our resources. Any infringement claim or other litigation against us or by us could harm our business, financial condition and results of operations. The patents issued to us may not be adequate to protect our proprietary rights, to deter misappropriation or to prevent an unauthorized third party from copying our technology, designing around the patents we own or otherwise obtaining and using our products, designs or other information. In addition, others could develop technologies that are similar or superior to our technology. -34- Table of Contents We also claim copyright protection for certain proprietary software and documentation. We attempt to protect our trade secrets and other proprietary information through agreements with our customers, employees and consultants, and through other security measures. However, our efforts may not be successful. Furthermore, the laws of certain countries in which our products are or may be manufactured or sold may not protect our products and intellectual property. Declines In Network And Storage Equipment Prices Could Harm Our Operating Results. Average selling prices in the networking, storage and semiconductor industries have rapidly declined due to many factors, including: · Rapidly changing technologies; · Price-performance enhancements; and · Product obsolescence. The decline in the average selling prices of our products may cause substantial fluctuations in our operating results. We anticipate that the average selling prices of our products will decrease in the future due to product introductions by our competitors, price pressures from significant customers and other factors. Therefore, we must continue to develop and introduce new products that incorporate features which we can sell at higher prices. If we fail to do so, our revenues and gross margins could decline, which would harm our business, financial condition and results of operations. We Face Product Return, Product Liability And Product Defect Risks. Complex products such as ours frequently contain errors, defects and bugs when first introduced or as new versions are released. We have discovered such errors, defects and bugs in the past. Delivery of products with production defects or reliability, quality or compatibility problems could hinder market acceptance of our products. This could damage our reputation and harm our ability to attract and retain customers. Errors, defects or bugs could also cause interruptions, delays or a cessation of sales to our customers. We would have to expend significant capital and resources to remedy these problems. Errors, defects or bugs could be discovered in our new products after we begin commercial production of them, despite testing by us and our suppliers and customers. This could result in additional development costs, loss of, or delays in, market acceptance, diversion of technical and other resources from our other development efforts, claims by our customers or others against us or the loss of credibility with our current and prospective customers. Any such event would harm our business, financial condition and results of operations. We Depend Upon Key Personnel. Our success greatly depends on the continued contributions of our key management and other personnel, many of whom would be difficult to replace. We do not have employment contracts with any of our key personnel, nor do we maintain any key man life insurance on any of our personnel. We have recently entered into severance and change of control agreements with our executive and other officers; however, there can be no assurance that such personnel will necessarily remain with the Company. It may be difficult for us to integrate new members of our management team. We must also attract and retain experienced and highly skilled engineering, sales and marketing and managerial personnel. Competition for such personnel has, in the past, been intense in the geographic areas and market segments in which we compete, and we may not be successful in hiring and retaining such people. If we lose the services of any key personnel, or cannot attract or retain qualified personnel, particularly engineers, our business, financial condition and results of operations could suffer. In addition, companies in technology industries whose employees accept positions with competitors have in the past claimed that their competitors have engaged in unfair competition or hiring practices. We could receive such claims in the future as we seek to hire qualified personnel. These claims could result in material litigation. We could incur substantial costs in defending against any such claims, regardless of their merits. -35- Table of Contents The Cyclical Nature Of The Semiconductor Industry May Harm Our Business. The semiconductor industry has experienced significant downturns and wide fluctuations in supply and demand. The industry has also experienced significant fluctuations in anticipation of changes in general economic conditions. This has caused significant variances in product demand, production capacity and rapid erosion of average selling prices. Industry-wide fluctuations in the future could harm our business, financial condition and results of operations. We Face Risks Associated With Our International Business Activities. A significant portion of our products are sold to customers outside the United States. If our international sales increase, particularly in light of decreased export restrictions, we may encounter increased risks inherent in international operations. All of our international sales to date are denominated in U.S. dollars. As a result, if the value of the U.S. dollar increases relative to foreign currencies, our products could become less competitive in international markets. We also obtain some of our manufacturing, assembly and test services from suppliers located outside the United States. International business activities could be limited or disrupted by any of the following: · The imposition of governmental controls; · Export license/technical review requirements; · Restrictions on the export of technology; · Currency exchange fluctuations; · Political instability; · Financial and stock market dislocations; · Military and related activities;; · Trade restrictions; and · Changes in tariffs. Demand for our products also could be harmed by seasonality of international sales and economic conditions in our primary overseas markets. These international factors could harm future sales of our products to international customers and could harm our business, financial condition and results of operations in general. The Company has established a development facility in China. The facility faces some of the same risks with respect to international business activities as referenced above, including, without limitation, the imposition of governmental controls, currency exchange fluctuations and political instability. As of June 30, 2007, the aggregate amount of loans to the shareholders of Ansai was RMB 2.0 million (USD $250,000).Depending on future operational needs and profitability, Ansai may require additional loans in the future. Our Products Are Subject To Export Restrictions. The encryption algorithms embedded in our products are a key element of our packet processor architecture. These products are subject to U.S. Department of Commerce export control restrictions. Our network equipment customers may only export products incorporating encryption technology if they obtain a one-time technical review. These U.S. export laws also prohibit the export of encryption products to a number of countries deemed by the U.S. to be hostile. Many foreign countries also restrict exports to many of these countries deemed to be “terrorist-supporting” states by the U.S. government. Because the restrictions on exports of encryption products have been -36- Table of Contents liberalized, we, along with our network equipment customers, have an opportunity to effectively compete with our foreign competitors. The existence of these restrictions until recently may have enabled foreign competitors facing less stringent controls on their products to become more established and, therefore, more competitive in the global market than our network equipment customers. In addition, the list of products and countries for which export approval is required, and the regulatory policies with respect thereto, could be revised, and laws limiting the domestic use of encryption could be enacted. While the U.S. government now allows U.S. companies to assume that exports to non-government end-users will be approved within 30 days of official registration with the Department of Commerce, the sale of our packet processors could be harmed by the failure of our network equipment customers to obtain the required approvals or by the costs of compliance. Our Stock Price May Be Volatile. The market price of our Common Stock has fluctuated in the past and is likely to fluctuate in the future. In addition, the securities markets have experienced significant price and volume fluctuations and the market prices of the securities of technology-related companies including networking, storage and semiconductor companies have been especially volatile. Such fluctuations can result from: · Quarterly variations in operating results; · Announcements of new products by us or our competitors; · The gain or loss of significant customers; · Changes in analysts’ estimates; · Short-selling of our Common Stock; and · Events affecting other companies that investors deem to be comparable to us. If We Determine That Our Long-Lived Assets Have Been Impaired Or That Our Goodwill Has Been Further Impaired, Our Financial Condition and Results of Operations May Suffer. We perform impairment analyses of goodwill and long-lived and intangible assets on an annual basis. During fiscal 2003 and 2002, we determined that impairment had been realized on certain developed technology and goodwill, resulting in recognition of impairment charges of $3.9 million and $27.4 million, respectively. Pursuant to SFAS 142, “Goodwill and Other Intangible Assets,” we will continue to perform an annual impairment test and if, as a result of this analysis, we determine that there has been an impairment of our goodwill or other long-lived and intangible assets, asset impairment charges will be recognized. Approximately $1.0 million of goodwill remains as of June 30, 2007. If we determine that our long-lived assets have been impaired or that our goodwill has been further impaired, our financial condition and results of operations may suffer. -37- Table of Contents Item 2(c). Purchase of Equity Securities by the Issuer In compliance with Item 703 of Regulation S-K, the Company provides the following summary of its purchases of Common Stock during the third quarter of fiscal 2007. On May 9, 2007, the Company’s Board of Directors authorized a repurchase from Albert E. Sisto, the Company’s chairman and chief executive officer, of 26,812 shares of the Company’s common stock at an average price of $6.48 and an aggregate fair market value of $174,000, in order to satisfy certain tax withholding obligations arising out of the vesting of restricted stock held by Mr. Sisto. No additional shares were approved for repurchase by the Company’s Board of Directors. Table of Contents Item 6.Exhibits Exhibit Number Exhibit 31.1 Certification of Chief Executive Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002. 32.1 Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. -38- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. hi/fn, inc. (Registrant) Date:August 8, 2007 By: /s/William R. Walker William R. Walker Vice President, Finance, Chief Financial Officer and Secretary (principal financial and accounting officer) -39- Table of Contents INDEX TO EXHIBITS Exhibit Number Exhibit 31.1 Certification of Chief Executive Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002. 32.1 Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
